Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Patrick Buckley, Reg. No. 40,928 on 11/05/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1 (Currently Amended). A computing system  within a cloud-based computing environment, comprising:
	a multi-tenant master process platform  including: 
		a computer processor, and 
		a memory storage device storing a Relational Database Management System (RDBMS) and storing  instructions that when executed by the computer processor enable the computing system to: 
on the multi-tenant master process platform for a tenant of the cloud-based computing environment, 
			receive, from a client user  of the tenant, a connection to the logical database,
			create a process for the connection,
			create a process identification number for the process,
			create a database identifier for the logical database,
			capture [[a]] the process identification number  and the database identifier  using a  virtual machine program executing within a kernel of the computing system,
			send the process identification number and the database identifier to a user space program on the multi-tenant master process platform, 
			create, by the user space program, a control group with the name of the database identifier, the control group to be used by the tenant, and 
			place the process  into the control group, wherein the amount of resources that can be consumed by the total number of processes within the control group is limited  to be at or below a maximum amount of resources allocated to the control group, wherein the tenant executes the process to access the logical database, and wherein the number of connections to the logical database is limited to be at or below a maximum number of connections.

Claim 2 (Currently Amended). The computing system of claim 1, wherein the maximum amount of resources is  at least one of: (i) a maximum amount of memory of the memory storage device allocated to the tenant, (ii) a maximum amount of central processing unit usage of the computer processor allocated to the tenant, and (iii)  a maximum amount of network bandwidth allocated to the tenant.

Claim 3 (Currently Amended). The computing system of claim 1, wherein: 
	the RDBMS is  configured as a Postgres RDBMS, 
	the multi-tenant master process platform is  configured as a Linux platform, and
	the  virtual machine is  configured as an extended Berkley packet filter ("ebpf') virtual machine.



Claim 4 (Currently Amended). The computing system of claim 3, wherein the ebpf virtual machine is configured as a user-level dynamic tracing probe (uprobe).

Claim 5 (Currently Amended). The computing system of claim 1, wherein the memory storage device of the multi-tenant master process platform further includes instructions that when executed by the computer processor enable the computing system to: 
	configure the logical database for authentication and authorization of client users.

Claim 6 (Canceled)

Claim 7 (Canceled)

Claim 8 (Canceled)

Claim 9 (Currently Amended). A  method  executed by a computing system within a cloud-based computing environment, comprising: 
	creating, by a computer processor of a multi-tenant master process platform, a logical database on the multi-tenant master process platform for a tenant  of the cloud-based computing environment, wherein the computing system includes the multi-tenant master process platform, and the multi-tenant master process platform includes the computer processor and a memory storage device storing a Relational Database Management System (RDBMS); 
	receiving, from a client user  of the tenant, a connection to the logical database; 
	creating a process for the connection;
	creating a process identification number for the process,
	creating a database identifier for the logical database,
	capturing [[a]] the process identification number  and the database identifier  using a  virtual machine program executing within a kernel of the computing system;
on the multi-tenant master process platform;
	creating, by the user space program, a control group with the name of the database identifier, the control group to be used by the tenant; and 
	placing the process  into the control group, wherein the amount of resources that can be consumed by the total number of processes within the control group is limited  to be at or below a maximum amount of resources allocated to the control group, wherein the tenant executes the process to access the logical database, and wherein the number of connections to the logical database is limited to be at or below a maximum number of connections.

Claim 10 (Currently Amended). The method of claim 9, wherein the maximum amount of resources is  at least one of: (i) a maximum amount of memory of the memory storage device allocated to the tenant, (ii) a maximum amount of central processing unit usage of the computer processor allocated to the tenant, and (iii)  a maximum amount of network bandwidth allocated to the tenant.

Claim 11 (Currently Amended). The method of claim 9, wherein: 
	the RDBMS is  configured as a Postgres RDBMS, 
	the multi-tenant master process platform is  configured as a Linux platform, and
	the  virtual machine is  configured as an extended Berkley packet filter ("ebpf') virtual machine.



Claim 12 (Currently Amended). The method of claim 11, wherein the ebpf virtual machine is configured as a user-level dynamic tracing probe (uprobe).

Claim 13 (Currently Amended). The method of claim 9, further comprising: 
	configuring the logical database for authentication and authorization of client users
.

Claim 14 (Currently Amended). A computing system  a within cloud computing environment, comprising: 
	a multi-tenant Advanced Business Application Programming ("ABAP") server runtime, including: 
		a computer processor, and 
		a memory storage device including instructions that when executed by the computer processor enable the computing system to: 
			execute  a virtual machine within the multi-tenant ABAP server runtime when a user-level dynamic tracing probe of the multi-tenant ABAP server runtime detects a change in a user context within the multi-tenant ABAP server runtime, the  virtual machine including:
				a portion running within  a kernel of the multi-tenant ABAP server runtime to update a  policy database stored in the memory storage device the policy database being shared between the portion of the virtual machine and a user space program of the virtual machine, and 
				the [[a]] user space program to: (i) look up the process identifier and the target user context in [[a]] the policy database, wherein the user space program determines  a maximum amount of resources to be allocated to the target user context based on the process identifier and the target user context, and (ii) call a control group applier of the multi-tenant ABAP server runtime, wherein the control group applier  creates a work process based on the process identifier and the determined maximum amount of resources, and wherein the created work process  executes an ABAP dialog step in a specific control group for the target user context.

Claim 15 (Currently Amended). The computing system of claim 14, wherein the maximum amount of resources is  at least one of: (i) a maximum amount of memory of the memory storage device allocated to the target user context, (ii) a maximum amount of central processing unit usage of the computer processor allocated to the target user context, and (iii)  a maximum amount of network bandwidth allocated to the target user context.

Claim 16 (Currently Amended). The computing system of claim 14, wherein: 
	the  virtual machine is  configured as an extended Berkley packet filter ("ebpf') virtual machine, and
 configured as a uprobe.



Claim 17 (Currently Amended). The computing system of claim 14, wherein the target user context is associated with a batch job run by a background work process of the specific control group.

Claim 18 (Currently Amended). A method  executed by a computing system within a cloud computing environment, comprising: 
	executing,  by a multi-tenant Advanced Business Application Programming ("ABAP") server runtime including a computer processor and a memory storage device,  a virtual machine within the ABAP server runtime when a user-level dynamic tracing probe of the multi-tenant ABAP server runtime detects a change in a user context within the multi-tenant ABAP server runtime, wherein the  virtual machine includes: 
		a portion running within a kernel of the multi-tenant ABAP server runtime to update a  policy database stored in the memory storage device with a process identifier of a work process and a target user context, the policy database being shared between the portion of the virtual machine and a user space program of the virtual machine, and 
		the [[a]] user space program to: (i) look up the process identifier and the target user context in [[a]] the policy database, wherein the user space program determines  a maximum amount of resources to be allocated to the target user context based on the process identifier and the target user context, and (ii) call a control group applier of the multi-tenant ABAP server runtime; and
	creating , by the control group applier, a work process based on the process identifier and the maximum amount of resources,
 wherein the created work process  executes an ABAP dialog step in a specific control group for the target user context.

Claim 19 (Currently Amended). The method of claim 18, wherein the wherein the maximum amount of resources is  at least one of: (i) a maximum amount of memory of the memory storage device allocated to the target user context, (ii) a maximum amount of central processing unit usage of the computer processor allocated to the target user context, and (iii)  a maximum amount of network bandwidth allocated to the target user context.

Claim 20 (Currently Amended). The method of claim 18, wherein: 
	the  virtual machine is  configured as an extended Berkley packet filter ("ebpf') virtual machine, and
	the user-level dynamic tracing probe is  configured as a uprobe.




Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-5 and 9-20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Manchale Sridhar et al. (US 2020/0341815) disclose using different process groups to control allocation of execution resources for database connection processes that handle application requests. A database server receives a request from an application server for one or more database resources, including application information specifying one or more attributes of the request. The database server may assign a database connection process to access a database for the request and assign the database connection process to a process group based on the application information. The database server may assign execution resources based on resource allocation parameters that are associated with the assigned process group. Tenants that are using inappropriate amounts of resources may be identified and requests from the identified tenants may be assigned to process groups whose processes are allowed to use smaller amounts of resources per process than other process groups, which may reduce performance degradation in a database system.
Mitra et al. (US 2019/0354388) disclose tenant-side detection and mitigation of performance degradation resulting from interference generated by a noisy neighbor in a 

Chen et al. (US 2018/0214811) disclose a mechanism for determining incompatible co-tenants in a cloud network. Cloud performance data is received indicating resource usage of tenants operating on a per server basis. Cross-correlation analysis is performed on past resource usage for each tenant pair operating on the server to determine correlated tenant pairs. Time series forecasting of predicted resource usage is performed for each tenant in the correlated tenant pairs. Cross-correlation analysis is then performed on the predicted resource usage for each correlated tenant pair to determine incompatible co-tenant pairs. The determined incompatible co-tenant pairs may be forwarded toward an orchestration system for hardware resource allocation in the cloud network.

Krishnan (US 9,959,188) discloses a noisy neighbor remediation policy based on processor usage.

Luo (US 2017/0201574) discusses using control groups to limit or constrain resource usage by the control group.

Jeuk et al. (US 2019/0065278 discuss tenant-specific control groups that control resource usage of containers on a per-tenant basis.

Hartig et al. (US 2012/0173581) discuss an advanced business application programming (ABAP) runtime within a multi-tenant environment.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 






/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            November 5, 2021